Citation Nr: 1001726	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to an increased rating for a left great toe 
fracture, currently rated noncompensable.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 
1981.


These matters come before the Board of Veterans' Appeals 
(Board) from April 2003 and June 2005 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the April 2003 decision, the RO denied 
entitlement to an increased compensable rating for a left 
great toe fracture.  In the June 2005 decision, the RO denied 
the Veteran's petition to reopen his previously denied claim 
for service connection for a lung disability as new and 
material evidence had not been submitted.  Jurisdiction over 
the Veteran's claims was subsequently transferred to the RO 
in Boston, Massachusetts. 

In June 2007, the Board reopened the Veteran's previously 
denied claim for service connection for a respiratory 
disability.  The Board also remanded this matter and the 
claim for an increased rating for a left great toe fracture 
for further development. 

In August 2009, the Board again remanded these matters to 
afford the Veteran's representative (noted as the Texas 
Veterans Commission (TVC)) an opportunity to review his 
claims folder and complete VA Form 646 or an equivalent.  An 
October 2009 VA report of contact (VA Form 119) reveals that 
VA contacted TVC numerous times and that TVC indicated that 
it did not have power of attorney for the Veteran.  The 
appeal was thus recertified to the Board and the Veteran is 
currently unrepresented.

Despite the reports of the TVC, the claims folder contains a 
VA form 21-22, executed in October 2002, appointing TVC as 
the Veteran's representative.  There is no indication in the 
record that the appointment has been revoked.

The issues of entitlement to an increased rating for a left 
great toe fracture and the associated question of entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

A pre-existing lung disability was aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability are 
met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a lung disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every Veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 
C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




The Veteran's VA medical records indicate that he has been 
diagnosed as having various lung disabilities.  For example, 
a May 2005 VA primary care note indicated a diagnosis of 
asthma.  Therefore, a current lung disability is 
demonstrated.  

The Veteran's service treatment records reveal that a lung 
abnormality was noted on the examination when he was accepted 
for active service.  The March 1978 entrance examination 
indicates that the Veteran reported a history of asthma 
attacks up to age 11.  

The Veteran's own account of the pre-service existence of a 
disability does not, by itself, constitute evidence that such 
disability in fact pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 
(1995); 38 C.F.R. § 3.304(b)(1);.  However, the entrance 
examination also indicates that the Veteran's lungs were 
noted as abnormal.  Because a lung disability was noted at 
the time of examination, entrance, and enrollment, the 
presumption of soundness did not attach.  38 U.S.C.A. § 1111, 
1137.

As for whether the Veteran's pre-existing lung disability was 
aggravated by service, his service treatment records reveal 
that it became symptomatic in service.  In March 1979, 
examination of the Veteran's lungs revealed wheezing and he 
was diagnosed as having possible asthma.  Furthermore, he was 
diagnosed as having an upper respiratory infection in April 
1979.  Given the increase in disability during service, 
aggravation is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

There have been no findings that the increase in the 
Veteran's lung disability was due to the natural progression 
of the disease.  Therefore, the Board must conclude that the 
pre-existing lung disability was aggravated in service.  The 
record shows current findings of asthma and a continuity of 
symptoms since service.  Service connection is, therefore, 
warranted for the current respiratory disability.  38 
U.S.C.A. §§ 1131, 1153, 5107(b); 38 C.F.R. §§ 3.303, 
3.306(a).



ORDER

Entitlement to service connection for a lung disability is 
granted.


REMAND

The Court has held that a TDIU is an element of all claims 
for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that entitlement to a TDIU 
is raised where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding 
that an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

In this case, the evidence indicates that the Veteran is 
receiving Social Security Administration (SSA) disability 
benefits and a March 2007 SSA decision stated that he had 
been disabled since January 1, 2006 and had not engaged in 
substantial gainful activity since that time.  The SSA 
decision also noted that the Veteran had severe impairments, 
including asthma/chronic obstructive pulmonary disease, and 
that these impairments caused significant limitations in the 
Veteran's ability to perform basic work activities.  The 
Veteran's medical records reveal that he had numerous periods 
of unemployment and the April 2006 VA examination report 
indicates that he had worked as a truck driver since 1981, 
but had stopped working in 1999 due to respiratory failure. 

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The record 
does not include such an opinion and a remand is necessary to 
afford the Veteran a VA examination to obtain the required 
opinion. 

Also, the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy 
is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the 
Board is prohibited from assigning a TDIU on the basis of 38 
C.F.R. § 4.16(b) in the first instance without ensuring that 
the claim is referred to VA's Director of Compensation and 
Pension (C&P) for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1 (2001).  The Board is thus also required to remand the 
appeal so that it can be referred to the Director of C&P if 
the Veteran does not meet the percentage requirements after 
an initial disability rating for a lung disability has been 
assigned.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should treat TVC as the Veteran's 
representative unless the Veteran revokes 
such representation or TVC properly 
withdraws as the representative.

2.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him.  

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
the Veteran's service connected left 
great toe fracture and lung disability 
would be sufficient to preclude him from 
obtaining or retaining gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  
The examiner must provide a rationale for 
each opinion.  
    
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

4.  If the Veteran does not meet the 
percentage requirements for a TDIU under 
38 C.F.R. § 4.16(a), the AOJ should refer 
the case to VA's Director of C&P for 
consideration of entitlement to a TDIU 
under the provisions of 38 C.F.R. 
§ 4.16(b).

5.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


